Citation Nr: 0028614	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 50 percent disabling.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1961 to April 1970.  This case comes to the Board of 
Veterans' Appeals (Board) from a November 1993 RO decision 
which denied service connection for a back disability.  This 
case also comes to the Board from a February 1994 RO decision 
which denied a TDIU rating.  The veteran requested a hearing 
at the RO before the Board, but he subsequently changed his 
request to a hearing before an RO hearing officer, and that 
hearing was held in May 1995.  This case also comes to the 
Board from an October 1999 RO decision which granted an 
increased rating, from 30 percent to 50 percent, for service-
connected schizophrenic reaction; the veteran continues to 
appeal for a higher rating.  (It is noted that the RO 
previously denied the veteran's claim for an increase in his 
30 percent rating for the psychiatric disorder, but he did 
not timely appeal such decisions, and thus the decision 
presently before the Board on this issue is the October 1999 
RO decision.)  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a back 
disability.  

2.  The veteran's service-connected schizophrenic reaction 
produces no more than occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  

3.  The veteran's service-connected disabilities are 
schizophrenic reaction (rated 50 percent), right inguinal 
hernia repair (rated 0 percent), and residuals of a fracture 
of the left fifth metatarsal (rated 0 percent).  He has the 
equivalent of a high school education, work experience as a 
janitor, and is unemployed.  His service-connected 
disabilities do not prevent him from securing and following 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's schizophrenic reaction is not more than 50 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1999).

3.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1961 to April 1970.  His service personnel records, including 
DD Form 214, Report of Discharge, show that his duties were 
primarily as a cook and that his decorations included the 
Vietnam Service Medal, Vietnam Campaign Medal, Purple Heart, 
and Combat Infantryman Badge.  The records also shows he 
earned his high school GED in 1967.  His service medical 
records do not show any complaints, findings, or diagnosis of 
a back disability.  The records show he sustained a fracture 
of the 5th metatarsal of the left foot, with an uneventful 
recovery, and he was returned to duty. The medical records 
show that after surgery and an uneventful recovery for a 
right inguinal hernia the veteran developed psychiatric 
problems while on leave in December 1969 and was hospitalized 
for psychiatric treatment.  In March 1970, a medical board 
recommended disability retirement for the veteran on the 
basis of a diagnosis of schizophrenic reaction, paranoid 
type.  On a March 1970 physical examination for separation 
purposes, the veteran's spine was normal.  

In a June 1970 decision, the RO granted service connection 
and a 30 percent rating for schizophrenic reaction, paranoid 
type.  Service connection and a noncompensable rating were 
granted for residuals of right inguinal hernia repair.

Medical records from Gary Berger, M.D., show that in January 
1979 the veteran complained of lower back pain that came on 
suddenly.  X-rays of the lumbosacral spine in January 1979 
revealed no fracture or dislocation, well-preserved vertebral 
bodies and disc spaces, and no other significant bone 
pathology.  A few days later in February 1979 he reported 
that his back condition had not improved.  He was advised to 
rest his strained back, and a week later the veteran reported 
that his back was doing better once he began wearing a 
corset.  In April 1982, he complained of more back pain 
recently when doing jobs at work.  The veteran was put on 
complete bed rest and it was felt that he probably had an 
acute exacerbation of chronic lumbar myoligamentous strain.  
He was advised to return to work later in the month.  In June 
1986, he complained of back pain bothering him for a month, 
which was not related to any activity at work.  A June 1986 
computed tomography (CT) scan of the lumbar spine revealed 
findings compatible with spinal stenosis within the lower 
three lumbar segments and no evidence of a disc herniation.  
A July 1986 lumbar myelogram revealed some narrowing of the 
lower lumbar spinal canal.  In September 1986, with minimal 
muscle tightness and tenderness in the back, the veteran 
reported that he was ready to return to work.  In January 
1992, the veteran returned with back complaints.  A January 
1992 CT scan of the lumbar spine revealed borderline or mild 
central spinal stenosis at the L3-4 and L4-5 levels, with no 
focal herniations or osteoarthritis changes of the apophyseal 
joints.  A January 1992 magnetic resonance imaging (MRI) of 
the lumbar spine revealed a developmentally small spinal 
canal with associated mild annular bulges that created early 
central stenosis at L2-3 and L3-4; the findings were 
compatible with a small central and slightly right-sided disc 
herniation at L5-S1, but the disc was not visibly impinging 
on the thecal sac or adjacent nerve roots.  

In a February 1992 letter, Paul Lin, M.D., opined that the 
veteran's spinal stenosis was a congenital problem and was 
not aggravated by the work-related injury in January 1992.  
He felt that the veteran would recover from his exacerbation 
of a chronic problem through physical therapy.  

Medical records from Dr. Berger show that in February 1992 
the veteran underwent a decompressive laminectomy at L2-5 
with foraminotomies.  His primary diagnosis was advanced 
lumbar stenosis at L2-4 and foraminal stenosis at L4-5.  

Medical records from Hani Tuffaha, M.D., indicate that in 
March and April 1992 the veteran had a satisfactory course 
following the lumbar laminectomy and was released to return 
to work in May 1992.  In April 1992, the doctor opined that 
because there was no ongoing low back problems since 1986 the 
veteran's low back aggravation was the result of a work 
injury in January 1992.  

In an April 1992 letter, Dr. Lin felt the veteran's primary 
problem was spinal stenosis which was essentially a 
degenerative and not acute problem.  

Medical records from Dr. Berger and Dr. Tuffaha show that in 
June 1992 the veteran experienced exacerbation of low back 
pain due to lifting activities at work and that he did not 
return to work after June 1992.  In a September 1992 letter, 
Susan Freedman, D.O., stated that the veteran had congenital 
spinal stenosis, which was a slowly progressive problem that 
had become symptomatic in January 1992.  Records from Dr. 
Berger in October and November 1992 indicate that the veteran 
was advised not to return to work because his chronic back 
problems were most likely permanent.  

VA outpatient records beginning in November 1992 show the 
veteran received psychiatric treatment in the mental hygiene 
clinic. 

In April 1993, the veteran filed a claim for service 
connection for a back disability.  He claimed that he had 
been diagnosed as having a developmentally small spinal cord 
with stenosis and that he underwent a laminectomy in February 
1992.  He stated his back condition had been aggravated by 
work in service.  

In a May 1993 statement, the veteran reported that his doctor 
felt his spinal condition was the result of many years of 
labor.  In support of this, he submitted numerous private 
medical records dated in 1992.  

On a June 1993 VA orthopedic examination, the veteran 
reported he had had spinal stenosis for over 25 years and had 
been experiencing back pain periodically over the years.  The 
diagnosis was spinal stenosis, postoperative.  

On a June 1993 VA psychiatric examination, the veteran 
reported he had a 9th grade education and had been working as 
a janitor for the last 17 years.  He reported that he was 
injured in January 1992 and that since then he had been 
unemployed and attempting to obtain Workers' Compensation.  
He reported that he was well-maintained on psychotropic 
medication and that his main concern was his back pain and 
the inability to work.  The diagnosis was schizophrenia, 
paranoid type (in remission), and the Global Assessment of 
Functioning (GAF) scale score was 70 currently and 60 in the 
past year.  

At a June 1993 hearing in connection with a Workers' 
Compensation claim, the veteran testified that he twice 
failed his GED test that he took while in the military; that 
he had no other kind of formal training or education other 
than an eight-week course for cooks and bakers at Fort Knox, 
Kentucky; that he last worked in maintenance and janitorial 
work for 17 years until 1992; that he was sent home once from 
his job for yelling at children because he became upset at 
them for misbehaving; that he stopped working permanently in 
June 1992 due to back pains; and that, although he did not 
know for sure, the only other time he believed he injured his 
back was about six or seven years prior to 1992.  

At a July 1993 hearing deposition in connection with the 
veteran's Workers' Compensation claim, Dr. Tuffaha stated 
that the veteran had spinal stenosis which was a combination 
of degenerative type (which occurred with osteoarthritis of 
the spine or spondylosis of the spine) and congenital type 
(which involved a narrow canal without degenerative change); 
that the veteran's spinal stenosis was compounded by bulging 
discs at L3-4 and L4-5 and a herniated disc at L5-S1 
diagnosed from an MRI scan; that traumatic events to the 
lumbar spine could make a pre-existing degenerative and/or 
congenital condition symptomatic; that the veteran's work 
injury in January 1992 resulted in his symptom complex of 
back pain that eventually necessitated surgical treatment; 
that following the veteran's return to work in May 1992 he 
experienced an exacerbation of his spine without an actual 
structural damage, that is, he sustained a strain in the 
lumbosacral area; that the veteran's limitations due to his 
back condition were permanent, given light duty 
circumstances, and his back condition could lead to total 
disability if he experienced a significant setback; that the 
veteran's back symptoms in 1986 were very similar to those he 
had in 1992; and that the veteran's work did not cause his 
underlying problem of spinal stenosis.

In August 1993, the veteran was awarded disability benefits 
by the Social Security Administration (SSA) on the basis of 
multiple physical and mental impairments.  It was found that 
the veteran had not engaged in substantial gainful work since 
January 1992 when he developed severe low back pain after a 
work-related injury.  

In a November 1993 decision, the RO denied service connection 
for a back disability.  In a December 1993 letter, the 
veteran expressed his disagreement with the RO's decision.  
He stated he had been unable to work due to lumbar spine 
problems.  He related that while in Vietnam in 1969 he 
suffered a hernia while unloading ammunition, that his hernia 
was repaired at a field hospital, and that ever since that 
time he had suffered back pain.  He believed his back 
condition was aggravated in Vietnam by duties that required 
heavy lifting.  He claimed that the hernia he had in service 
should be evidence of the strain under which he operated.  He 
claimed that when he was later hospitalized for a psychiatric 
disorder in service he mentioned his back pain but that he 
was told not to worry about it.  He claimed that more recent 
doctors have told him that he had a small spinal canal from 
birth and that work had aggravated his condition by causing 
the discs in that area of his lower back to bulge into the 
spinal canal.  He stated that his wife took care of all 
business and to other matters which he was unable to attend 
and that he was considered by the SSA to be totally and 
permanently disabled due to a combination of mental and 
physical disabilities.  He alleged he had had the same back 
problems ever since service and felt the current problems 
were aggravated by service.

In January 1994, the veteran filed an application for 
increased compensation based on unemployability (TDIU 
rating).  He reported he was last employed as a janitor at 
the Williamsport Municipal Airport Authority, where he was 
employed for 37 1/2 hours a week from 1974 to 1992.  He claimed 
that he became too disabled to work beginning in January 1992 
and that the service-connected disability which prevented him 
from securing or following any substantially gainful 
occupation was his nervous condition.  He claimed he left his 
last job due to his disability and that he had not tried to 
obtain employment since he became too disabled to work.  He 
reported he completed one year of high school and had not had 
any other education and training either before or since he 
became too disabled to work.  

In a February 1994 decision, the RO denied a TDIU rating. 

On an August 1994 VA psychiatric examination, the veteran 
reported he received psychiatric treatment from the VA.  He 
reported that after he was discharged from service he had 
worked in several different jobs and that his longest 
employment was with maintenance and janitorial work at an 
airport for 17 years.  He reported he left that job after 
sustaining recurrent low back injuries.  The diagnosis was 
schizophrenia (residual type), schizophrenia (paranoid type 
by history), and features of PTSD by history; the GAF score 
was 70 currently and 75 in the past year.  

In a September 1994 statement, the veteran's brother 
indicated that prior to service the veteran could lift a wet 
bale of hay weighing about 100 to 125 pounds or more and him 
weighing 160 to 180 pounds, with no trouble.  He stated that 
after the veteran returned from Vietnam he was surprised to 
see that while digging a trench the veteran could not lift a 
rock weighing between 100 and 150 pounds.  

In a February 1995 letter on behalf of the veteran, the 
veteran's wife stated that the veteran worked until 1992 when 
he further injured his back while working at his job as a 
janitor for an airport.  She stated the veteran's back had 
been "bad" the entire time they had been married (they met 
in 1970 and married in 1971).  She asserted the veteran 
complained of back pain when he was hospitalized in 1970 for 
a mental condition, but nothing further was done at that 
time.  She stated the veteran was "out of commission" in 
1972 or 1973 due to a back disability and that in 1985 or 
1986 his back had troubled him to the point where he sought 
medical treatment and received a diagnosis of spinal 
stenosis.  She stated that surgery was not recommended until 
1992 when the veteran sustained an injury from lifting at 
work.  She stated that after surgery the veteran was unable 
to perform his job.  

At a May 1995 hearing before an RO hearing officer at a VA 
field office, the veteran testified that during service he 
did a lot of heavy lifting, suffered a hernia as a result (in 
Vietnam), and experienced lower back pain; that he had had 
the same back problems continuously since service and 
underwent low back surgery in February 1992; that he had 
worked steadily since service but had been unemployed since 
June 1992; that he was in receipt of SSA disability benefits 
because he could no longer do physical labor on account of 
his back (he said the benefits were not awarded based on his 
schizophrenia); and that his psychiatric disorder also 
contributed a little towards preventing employment.  The 
veteran's wife testified that when they were married in May 
1971 the veteran could not carry her due to back pains and 
that he had complained of back problems ever since 1971. 

At an October 1995 VA examination, the veteran said that in 
service he fractured a left foot metatarsal, with no 
treatment since then.  Current findings were normal.  The 
examiner said the veteran had made a full recovery from the 
left foot fracture.

In August 1996, the RO granted service connection and a 
noncompensable rating for residuals of a fracture of the 5th 
metatarsal of the left foot.

In July and October 1996 letters, the veteran and his wife 
stated that the veteran was trained as a cook in the service; 
that he suffered a hernia and injured his back while lifting 
a camp stove in service; that they met when the veteran was 
on leave just prior to his discharge from service; that the 
veteran complained of back problems when he was hospitalized 
for a mental condition just prior to discharge; that ever 
since service the veteran had worked with back pain but was 
unable to lift much weight; that since May 1971 when they 
were married the veteran had always refused to lift heavy 
objects due to back pain; that in 1985 or 1986 the veteran 
injured his back and could not work for a time; that he put 
off having back surgery until 1992; that after surgery the 
veteran returned to work in May 1992, but he reinjured his 
back after five weeks and could not return to work; and that 
the veteran could no longer work due to a combination of back 
and mental disabilities.  
 
VA outpatient records in September 1997, January 1998, and 
August 1998 show the veteran received treatment for 
psychiatric symptoms with the aid of medication and 
psychotherapy.  Records show his mood and thought processes 
were stable with treatment, he had no delusions or 
hallucinations, and he was alert and coherent.  

On a September 1998 VA psychiatric examination, the veteran 
reported that he had been followed regularly on an outpatient 
basis in the mental health clinic since 1990 and that his 
psychiatric symptoms had been controlled for several years.  
He presently complained of a fear of the dark, difficulty 
sleeping at times, and discomfort around crowds of people.  
He related that he left school in the 9th grade and that 
after service worked for 17 years in maintenance at a county 
airport.  He related that he had been married for 27 years 
and that he and his wife socialized with friends at home and 
occasionally went out to dinner.  On mental status 
examination, the veteran was neat, clean, and appropriately 
dressed.  He was alert and oriented times three.  He was 
spontaneous, relevant, and coherent.  His mood was neutral 
and his affect was appropriate to speech content.  There was 
no psychomotor retardation.  He denied suicidal and homicidal 
ideation, and there were no hallucinations, delusions, or 
loosening of associations.  Speech rate, flow, and pattern 
were normal.  He described some compulsive behavior, always 
checking to be sure doors and windows were locked.  His 
short-term memory was intact.  The veteran felt his condition 
had remained about the same over the past two years.  The 
diagnosis was schizophrenia, paranoid type (in remission), 
and the current GAF score was 70, to represent some 
difficulty in social functioning.  The veteran was deemed 
capable of handling funds in his own best interests.  

In a September 1998 letter, the veteran maintained that he 
had had back pain ever since service and that the force on 
his torso which caused his hernia also caused a similar bulge 
in his spinal canal.  

In November 1998, the veteran was hospitalized at the VA.  
Inpatient records show he was admitted in a highly agitated, 
angry state regarding a family situation that involved his 
nephew.  He was initially put on special watch and under 
restraints but was soon released after he gained control, 
displayed no agitative behavior, and was cooperative.  He 
received supportive treatment and was discharged eight days 
later with no psychotic symptomatology and a mood in the 
normal range.  His diagnosis was schizophrenia, chronic, 
undifferentiated type, and the GAF score was 60 on admission 
and 70 on discharge.  

VA outpatient records show that in December 1998 an 
examination revealed the veteran was alert, oriented, and 
relevant.  He denied hallucinations and delusions, and his 
mood appeared in the normal range.  He was not suicidal or 
homicidal.  The diagnosis was schizophrenia, residual, and 
the GAF score was 70.  In March 1999, an examination revealed 
he was alert, oriented, and relevant with no psychotic 
symptoms.  His mood was neutral, and he was not suicidal or 
homicidal.  The diagnosis was schizophrenia, residual, and 
the GAF score was 73.  

Medical records dated from March to May 1999 from the Vet 
Center indicate the veteran received treatment for long-
standing paranoid schizophrenia.  In March 1999, the veteran 
reported no obvious difficulty, and reality testing appeared 
good.  In May 1999, he was preoccupied, periodically 
agitated, and shouted angry statements about his neighbor.  
He denied thoughts to hurt himself or others.  His medication 
was increased.  

A May 1999 VA outpatient record indicates the veteran had 
become somewhat agitated.  He reported that he became angry 
at neighbors.  He denied hallucinations and was not suicidal 
or homicidal.  His medication was increased.  

In a May 1999 letter, the veteran indicated that since he was 
discharged in November 1998 from the VA hospital he had had 
recurring rages.  

A June 1999 Vet Center record indicates the veteran was seen 
in an agitated state.  He did not verbalize 
suicidal/homicidal ideation, but he was somewhat unsettled 
and unfocused.  

A June 1999 VA outpatient record indicates the veteran 
verbalized thoughts of suicide and became increasingly 
paranoid.  He reported he had a great deal of anger and had 
difficulty in dealing with it.  He was admitted to the 
hospital that day.  

In June 1999, the veteran was admitted to the VA hospital in 
a highly paranoid, easily agitated, and delusional state.  He 
had verbalized suicidal thoughts and had a sense of loss of 
control and an angry mood.  A mental status examination 
showed that he was alert, oriented times three, had 
superficial insight, and a judgment that was not grossly 
impaired.  After a several days on additional medication, his 
affect became stable, he no longer verbalized any paranoid 
thinking, and he had no hallucinations.  The veteran was 
discharged after nine days and was able to resume pre-
hospital activities.  The diagnosis was schizoaffective 
disorder, and the GAF score was 50 on admission and 70 on 
discharge.  

Medical records show that on a June 1999 VA outpatient record 
the veteran was pleasant and cooperative in a therapy group 
session.  He displayed no signs of agitation and his 
statements were appropriate.  According to a June 1999 Vet 
Center record, the veteran's wife reported that the veteran's 
behavior had improved since his hospital discharge.  On a 
July 1999 VA outpatient record, he reported he was doing much 
better since his discharge from the hospital.  He reported he 
was more in touch with feelings of anger and was not as 
hostile.  His mood was more stable and not as agitated or 
explosive.

On a September 1999 VA psychiatric examination, the veteran 
reported that his condition had been a little bit worse in 
the past year and that he had been experiencing exacerbation 
of paranoid symptoms and recurrence of depressive feelings.  
He reported he felt insecure in a group of people and had 
thoughts that someone might pull an automatic rifle on him.  
He reported difficulty with sleep patterns.  On mental status 
examination, he was alert and oriented in three spheres.  He 
appeared somewhat unkempt.  His affect appeared to have some 
blunting.  He was generally relevant with periodic 
interruption in his responses to obtain reassurance from his 
wife that his responses were accurate.  His speech was normal 
in rate and rhythm, and his mood was euthymic.  He had 
persisting paranoid thinking, feelings of insecurity in a 
group of people, and periodic rage attacks.  He denied 
hallucinations and suicidal/homicidal ideation.  His remote 
and recent memories were grossly intact, and his judgment and 
insight were fair.  The diagnosis was schizophrenia, paranoid 
type, with episodic exacerbation and some negative symptoms; 
the GAF score was 55 presently and in the past year, to 
represent moderate social and occupational impairment on 
account of repeated exacerbation of paranoid thinking leading 
to rage attacks, depression, and psychiatric hospitalization.  
The doctor commented that the veteran suffered from paranoid 
thinking and exacerbations of symptoms of schizophrenia and 
that he remained competent to handle his own affairs both 
financially and medically.  

In an October 1999 decision, the RO granted an increased 
rating, to 50 percent, for the veteran's service-connected 
psychiatric disorder. 

In a February 2000 letter, the veteran expressed his 
disagreement with the RO's decision granting 50 percent for 
his service-connected psychiatric disorder.  He stated that 
medicine kept his condition "ok" most of the time but that 
when his problems had become too much to handle on his last 
job at the airport his supervisor had sent him home.  

In an April 2000 letter, a VA psychiatrist stated that the 
veteran had been treated for schizo-affective disorder 
(maturation of service-connected disorder of paranoid 
schizophrenia).  

On his May 2000 substantive appeal, the veteran claimed that 
his service-connected psychiatric disorder continued to 
worsen and that he was unemployable.  He stated that he and 
his wife were living in a personal home care situation due to 
their failing health, that his hygiene and medications were 
taken care of by staff, and that he was no longer permitted 
to drive.  

II.  Analysis

A.  Service Connection for a Back Disability

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran claims that his back disability was originally 
manifested after he sustained a hernia in service.  He claims 
that he had a preexisting back condition (spinal stenosis) 
which was aggravated during service.  Medical records from 
his 1961 to 1970 active duty service do not show any 
complaints, findings, or diagnosis of a back disability.  The 
veteran was released from active duty in April 1970, and 
post-service medical records do not show a back disability 
until January 1979.  Private medical records show he was 
thereafter treated for back problems in 1982, 1986, and ever 
since a work-related back injury in 1992.  The most recent 
medical records show a diagnosis of lumbar stenosis with 
associated disc bulges, and Dr. Tuffala has stated in a 
deposition that the veteran's condition was both degenerative 
and congenital.  In any event, the medical evidence does not 
show that the veteran's back condition, first noted years 
after his active duty, is related to his service.  

Statements by the veteran, to the effect that his back 
disability is attributable to service, do not constitute 
competent medical evidence, because, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit, supra.  

What is lacking in establishing a well-grounded claim for 
service connection for a back disability is competent medical 
evidence of causality, that is, medical evidence showing that 
the current back disability is linked to service.  Caluza, 
supra.  Without such competent medical evidence, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for a back disability, and the claim must be 
denied.  

B.  Increased Rating for a Psychiatric Disorder

The veteran contends that his service-connected psychiatric 
disorder is more disabling than reflected by the rating 
assigned by the RO.  The Board thus finds that his claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed, and that no further development is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected schizophrenia, paranoid type, 
is currently rated as 50 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9203.  Under this code (and other 
codes for other types of mental disorders), a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, his own occupation, or his own name.  

The veteran contends that his service-connected psychiatric 
disorder is more disabling than is reflected by his 50 
percent rating.  However, after consideration of all evidence 
of record, the Board concludes that the veteran's 
schizophrenic reaction is not more than 50 percent disabling 
and does not meet the rating criteria for a 70 percent rating 
under the regulations.  The medical evidence shows that in 
recent examinations the degree of impairment due to the 
veteran's service-connected psychiatric disorder has not been 
more than moderate, as reflected by the assigned GAF scores.  
On VA examination in 1998, his GAF score was 70, representing 
some mild symptoms or some difficulty in social or 
occupational functioning but generally functioning pretty 
well with some meaningful interpersonal relationships.  On 
discharge from the VA hospital in November 1998, his GAF 
score was 70.  On VA outpatient records in December 1998 and 
March 1999, his GAF scores were 70 and 73, respectively.  On 
discharge from the VA hospital in June 1999, his GAF score 
was 70.  On a VA examination in September 1999, his GAF score 
was 55, which is indicative of more impairment than 
previously noted but is still representative of only moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  Following this examination, the RO increased 
the rating from 30 percent to 50 percent, but the findings do 
not support an even higher rating.

The veteran's overall psychiatric disability picture does not 
meet the rating criteria for a 70 percent rating under Code 
9203.  That is, symptoms of schizophrenic reaction, paranoid 
type, do not result in occupational and social impairment 
with deficiencies in most areas (such as work, family 
relations, judgment, thinking, and mood) due to various 
symptoms.  There is no objective evidence of obsessional 
rituals which interfere with routine activities, irrelevant 
speech, near-continuous panic affecting the ability to 
function independently and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.  The veteran's isolated exacerbations of 
paranoid thinking and behavior are compensated by the 
existing 50 percent rating.  In sum, the evidence 
demonstrates that the veteran's service-connected psychiatric 
disorder produces no more than occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  No more than a 50 percent rating is 
warranted under Code 9203.

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the level of the veteran's social 
and occupational impairment from schizophrenic reaction is no 
more than 50 percent disabling under the applicable rating 
criteria.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating for his psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

C.  A TDIU Rating

The veteran contends that his service-connected disabilities, 
and in particular his psychiatric disorder, prevent him from 
maintaining employment.  It is noted that his claim is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist him in 
developing his claim.  38 U.S.C.A. § 5107(a).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities include 
schizophrenic reaction (rated 50 percent), right inguinal 
hernia repair (rated 0 percent), and residuals of a fracture 
of the left fifth metatarsal (rated 0 percent).  He does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
is whether his service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  
Also, it is necessary that the record reflect some factor 
which places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

There is no credible medical or other evidence to suggest 
that the veteran's service-connected right inguinal hernia 
repair (rated 0 percent) and service-connected residuals of a 
fracture of the left fifth metatarsal (rated 0 percent) have 
recently produced any occupational impairment.  

The veteran maintained on his TDIU claim in 1994 that he left 
his last job due to a service-connected nervous condition.  
However, the medical records disclose that he stopped working 
as a janitor in 1992 due to a back condition, and he has not 
tried to obtain employment since then.  The veteran received 
psychiatric treatment in 1992, but the medical evidence shows 
that his condition was well-controlled at that time and that 
it was a non-service-connected back disability which led to 
the termination of employment.  The record also shows that 
the veteran has the equivalent of a high school education 
(i.e., he has earned his GED), worked full-time as a janitor 
from 1974 to 1992, and was awarded SSA disability benefits in 
1993 due to multiple physical and mental impairments.  While 
the SSA determination has been considered, it is not binding 
on the VA.  In any event, the SSA records indicate the 
veteran's primary impediment to work is his non-service-
connected back condition.  At his 1995 VA hearing, the 
veteran stated that his psychiatric disorder contributed only 
a little towards preventing his gainful employment.  

Private and VA medical evidence shows that the veteran's 
inability to work full-time stems primarily from a non-
service-connected back disability and not his service-
connected psychiatric disorder.  The back disability may not 
be considered in support of the TDIU claim.  There have been 
no recent efforts to either find employment or undergo 
additional occupational training.  There is no industrial 
impairment from the noncompensable service-connected right 
inguinal hernia repair and residuals of a fracture of the 
left fifth metatarsal, and the veteran's service-connected 
psychiatric symptoms do not appear to be of a severity to 
prevent him from holding a job.  The evidence demonstrates 
that while his psychiatric disorder may certainly limit him 
from some forms of work, it  does not prevent all 
substantially gainful employment (including his last job) for 
which he is qualified by reason of his education and work 
experience.  As a result, the Board finds that the criteria 
for a TDIU rating are not met.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a back disability is denied.  

An increased rating for schizophrenic reaction is denied. 

A TDIU rating is denied.    



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

